Citation Nr: 0013743	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-02 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for sinus disability.  

2.  Entitlement to service connection for jaw disability.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran reportedly had active service from January 1962 
to January 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The veteran is seeking service connection for sinus 
disability and service connection for jaw disability, which 
he contends is due to extraction of teeth on the left side.  
In conjunction with his application for benefits, the veteran 
reported that he had received treatment for his sinus problem 
from 1987 to the present at the VA outpatient clinic in 
Evansville, Indiana, and he stated that he received treatment 
concerning his teeth at the VA Medical Center (VAMC) in 
Louisville, Kentucky, in 1996.  

Review of the record shows that in March 1998 the RO 
requested the Louisville VAMC to provide outpatient records 
for the veteran dated from April 1996 to the present.  
Thereafter, the RO received outpatient records dated from 
March 1996 to February 1998 from the Louisville VAMC and also 
received a hospital discharge summary concerning 
hospitalization of the veteran at the VAMC in Louisville in 
January 1997.  There is no indication that the RO requested 
or received any earlier-dated records, including dental 
records, from the VAMC in Louisville, nor does the record 
indicate that the RO requested records for the veteran from 
the VA outpatient clinic in Evansville, Indiana.  

VA treatment records to which the veteran referred in his 
application for benefits could be relevant to his claims.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where "relevant" documents relating 
to an appellant's claim were within the Secretary's control 
(for example, records generated by VA) prior to a Board 
decision on appeal and could reasonably be expected to part 
of the record before VA, such documents are "in 
contemplation of law" constructively part of the record.  
Blount v. West, 11 Vet. App. 32, 33 (1998); Simington v. 
Brown, 9 Vet. App. 334, 335 (1996); Bell v. Derwinski, 2 Vet. 
App. 611, 61`2-13 (1992).  As there is no indication in the 
record that the RO has attempted to obtain the VA treatment 
record referred to by the veteran, development to obtain this 
additional evidence is in order prior to a determination of 
whether the claims are well grounded.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names and 
approximate dates of treatment for all VA 
health care facilities where he has 
received treatment or evaluation of his 
sinus disability or his jaw disability at 
any time since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
records identified by the veteran, which 
have not been obtained previously.  In 
any event, the RO should attempt to 
obtain and associate with the claims file 
copies of VA treatment records for the 
veteran from the VA medical facility in 
Evansville, Indiana, dated from 1987 to 
the present and of all VA treatment 
records, including dental records, for 
the veteran from the VAMC in Louisville, 
Kentucky, dated at any time in 1996.  

2.  The RO should review the claims file 
and ensure that the requested development 
actions have been conducted and completed 
in full.  The RO should undertake any 
other indicated development and then 
readjudicate the issues on appeal.  The 
RO should again determine whether the 
claims are well grounded.  If so, the RO 
should evaluate the merits of any well-
grounded claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. 
§ 5107(a) (West 1991) has been fulfilled.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran should be provided an 
appropriate opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




